Circuit Court for Prince George’s County
Case No. CAL18-26458
Argued: September 6, 2018
                                            IN THE COURT OF APPEALS
                                                 OF MARYLAND

                                                           No. 34

                                                September Term, 2018



                                                 APRIL ADEMILUYI, et al.


                                                            v.


                                                CHIZOBA EGBUONU, et al.




                                           Barbera, C.J.
                                           Greene
                                           Adkins
                                           McDonald
                                           Watts
                                           Hotten
                                           Getty,

                                                                 JJ.



                                                   Per Curiam Order


                                           Filed: September 6, 2018
             2018-09-06
             16:02-04:00
APRIL ADEMILUYI, et al.                        *                       IN THE

                                               *                       COURT OF APPEALS

                                               *                       OF MARYLAND

                                               *                       No. 34

CHIZOBA EGBUONU, et al.                        *                       September Term, 2018


                                   PER CURIAM ORDER

        For reasons to be stated later in an opinion to be filed, it is this 6th day of September,

2018,

        ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that

the preliminary injunction order entered by the Circuit Court for Prince George’s County be, and

it is hereby, affirmed. Costs to be paid by the appellants. Mandate to issue forthwith.




                                                            /s/ Mary Ellen Barbera
                                                                    Chief Judge